Agid, C.J.
(dissenting) — I respectfully dissent. In my view, the majority improperly conflates two separate chapters in the statutes governing cancellation of insurance policies to achieve a result not required by the Legislature in the statutory scheme. It takes the requirement of RCW 48.18.290(1) that, when an insurer cancels the policy it must notify additional interested parties, and imposes it on RCW 48.56.110(4), the statutory provision governing cancellation by a premium finance company which does not require notice. This case involves cancellation by a premium finance company, and the statute governing that circumstance presumes consent to the cancellation by all interested parties. RCW 48.56.110(4) nowhere requires the insurance company to notify anyone when the premium finance company cancels the policy. Thus, there is no legal basis on which to impose the requirements of an entirely different statute, RCW 48.18.290(1), on United Capitol.
*205Nor is the majority’s decision supported by logic. If the Legislature wished to require someone to notify additional interested parties when a premium insurance company cancels a policy, its logical choice would be the premium insurance company or the named insured. It was Clearwater Resource Recovery that undertook the contract obligation to insure Olivine for damage caused by Clearwater’s use of its property. When it defaulted on its payment obligation Clearwater, not United Capitol, was responsible for Olivine’s loss. In the absence of a legislative decision to require the insurer to give notice when the insured or its agent cancels the policy, this court should not usurp that body’s policy-making role. Neither Insurance Management, Inc. v. Guptill, 16 Wn. App. 226, 554 P.2d 359 (1976), nor RCW 48.18.290(1) mandates the majority’s result.
Review granted at 145 Wn.2d 1014 (2001).